Case 1:17-cv-00295-MAC-ZJH SENDER:
                           Documentco
                                    11i.c Filed
                                          rt mi:.;01/16/20
                                                   L vnn   Page 1 of 1 PageID #: 44
                                                                                               COMPLETE THIS SECTION
                                      Complete items 1, 2, and 3.                                                          ow DELIVER


                                                                                                                                           n Agent
                                                                         mai piece-
                                  ¦ Article Addressed to _ -                                                                        c. Date of Delivi
                                                                                                                          _ -_ L/a e, a
                                           lpK re           t.                                                            from iteml ~Oy
                                                                                                                          SOd


                                      ll i tii jkwt yZj
                                     P& iddef) Lft 70i3

                                      sassaas1                                          3. Service Type
                                                                                        D Adult S gna ure
                                                                                          „
                                                                                                                             S Pfiority Mail Express®
                                                                                               ¦™u ,isa ijsimr.ro S RsSlsteretl Maiira
                                                                                          cSSfi str/otedo r DMai.ResWct
                                                                                        D Collect on 0S[ d ° fteturn ftecejptfor
                                             7m.B n n n n i i «
                                             7016 30 0 0000                           fl43fi                                o|»,s n,rm,h„
                                                                                                    jsstrlctsd Delivery     O Signature Confirmation



                                                                                                                          Domestic Return Receipi




                                     U8S6WW «8«SJGE                                                     First-Class Mail




                          WD 34DS 3207 71tt 32 fl3
                                                          I                                             Postage & Fees Paid
                                                                                                        USPS
                                                                                                        Permit No. G- O




                     United States               ® Sender: Please print your name, address, an ZI +4® in this box®
                     Postal Service
                           CC
                                           C/3
                          O
                                CP5                           U.S. DISTRICT CLERK
                         oQ     CD
                                sj         62                 380 WILLOW ST., STE. 104
                     °o
                                       o i -
                                                              BEAUMONT, TX 77701
                      co Uj
                     da
                                       §s
                                       1= / ¦I7cv2m #,0 RkJ M
                     tsf
                     cc
                     a
                     o
                                      il
                                      <
                                      Qj
